           Case 1:18-vv-01479-UNJ Document 41 Filed 03/24/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1479V
                                         UNPUBLISHED


    MELISSA ZIELINSKI,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: February 14, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

      On September 26, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury that was
caused by an influenza vaccination in her left deltoid on September 3, 2016. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On October 8, 2019, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for left shoulder injury. On February 13, 2020, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$102,960.82, representing $102,500.00 for Petitioner’s pain and suffering and $460.82
representing Petitioner’s out-of-pocket medical expenses. Proffer at 1-2. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. at 2.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01479-UNJ Document 41 Filed 03/24/20 Page 2 of 5



Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $102,960.82, representing $102,500.00 for Petitioner’s pain and
suffering and $460.82 representing Petitioner’s unreimbursable expenses in the
form of a check payable to Petitioner. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:18-vv-01479-UNJ Document 41 Filed 03/24/20 Page 3 of 5



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
MELISSA ZIELINSKI,                  )
                                    )
       Petitioner,                  )    No. 18-1479V ECF
                                    )
              v.                    )    Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On September 26, 2018, Melissa Zielinski (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. She alleges that, as a result of receiving the influenza vaccine on September 3,

2016, she suffered from a shoulder injury related to vaccine administration (SIRVA). See

Petition. On October 1, 2019, respondent filed his Vaccine Rule 4(c) report, concluding that

petitioner suffered a left SIRVA as defined by the Vaccine Injury Table within the Table

timeframe. On October 8, 2019, the Chief Special Master issued a ruling on entitlement, finding

that petitioner was entitled to compensation for a SIRVA Table injury.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $102,960.82 for all damages, with $102,500.00 representative of her pain and




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
           Case 1:18-vv-01479-UNJ Document 41 Filed 03/24/20 Page 4 of 5




suffering, and $460.82 representative of out-of-pocket medical expenses. This amount

represents all elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $102,960.82 in

the form of a check payable to petitioner. 2 Petitioner agrees.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Assistant Director
                                              Torts Branch, Civil Division




       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
        Case 1:18-vv-01479-UNJ Document 41 Filed 03/24/20 Page 5 of 5




                                   /s/Traci R. Patton_______
                                   TRACI R. PATTON
                                   Senior Trial Attorney
                                   Torts Branch, Civil Division
                                   U. S. Department of Justice
                                   P.O. Box l46, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Direct dial: (202) 353-1589
Dated: February 13, 2020




                                      3
